DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-2, 4-5, 7-11 and 13-20 are rejected under 35 U.S.C. 103.
Claims 3, 6 and 12 are objected to.
Claim Objections
Claim 17 is objected to because of the following informalities:  
In line 3 of claim 17, please change “ for” to “ comprising”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 8-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dev et al. (US 10,765,109), and further in view of Haj-Yousef (US 6,192,622).
Regarding claims 1, 11, and 17, Dev teaches an apparatus for detecting insect infestation in a test tree trunk (e.g. figure 4, title, column 2: lines 38-54, a system for detecting pests and the damage from infestation), comprising: 
a capacitive sensor including a first electrode plate and a second electrode plate (e.g. figure 4, title, column 2: lines 38-54, dielectric detector 22 having capacitive electrode sensors which includes electrode plate receiver 34 and electrode plate transmitter 32), wherein the first semi and second electrode plates are configured to wrap around the test tree trunk (e.g. figure 4, column 9: lines 37-41, electrode plate receiver 34 and electrode plate transmitter 32 wrap around the trunk of tree 40); and 
a processing circuitry (e.g. figure 4, column 9: lines 55-67, computing device 50 has a processing circuitry), configured to: 
measure a capacitance of the test tree trunk when positioned between the first electrode plate and the second electrode plate and provide a measured capacitance (e.g. figure 4, column 9: lines 55-67, gathering capacitance data in area of tree 40 when electrode plate receiver 34 and electrode plate transmitter 32 wrap around the trunk of tree 40); 
compare the measured capacitance of the test tree trunk to a reference capacitance of a reference tree trunk (e.g. figure 4, column 9: lines 55-67, comparing capacitance gathered in test area of the trunk of tree 40 to baseline value of undamaged area of a reference trunk of tree 40, where area of tested tree trunk is 
determine whether an insect infestation is present in the test tree trunk (e.g. figure 4, column 9: lines 55-67, identified discriminants varying form the baseline are correlated to the presence of a corresponding pest).

    PNG
    media_image1.png
    608
    1008
    media_image1.png
    Greyscale

Dev is silent with regard to the first electrode plate being semi-cylindrical and the second electrode plate being semi-cylindrical.


    PNG
    media_image2.png
    689
    987
    media_image2.png
    Greyscale

Two plates forms a capacitor having electric waves in between when connecting one plate to a positive terminal with a positive electric signal and connecting another plate to a negative terminal with negative electric signal, it forms a electric field which travel from one plate to another so that stronger electric field is travel through the tree trunk from one plate to another. If two plates are connect to a same positive or negative 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Dev by applying the teaching of Haj-Yousef to explicitly have the first electrode plate being a first semi-cylindrical electrode plate and the second electrode plate being a second semi-cylindrical electrode plate, for the purpose of increasing test areas to cover more area to improve test efficiency such as without the need to turn the electrode plates to test uncovered areas and/or allowing the device to have the capability to identify and kill the pest to prevent the pest from further damaging the tree.
Regarding claim 5, combination of Dev and Haj-Yousef teaches wherein the first semi-cylindrical electrode plate and the second semi-cylindrical electrode plate are configured to have the same height, the same radius, and a separation gap at the edges of the two semi-cylindrical electrode plates when positioned around a tree trunk (e.g. Haj-Yousef, figures 1 and 3, column 2: lines 61-63, two plates 10 with half cylindrical shape that surround the infected palm tree stem with a separation gap as shown in figure 1).
Regarding claims 8, 14, 18, combination of Dev and Haj-Yousef teaches wherein the processing circuitry, is further configured to: measure a capacitance of a reference test tree trunk having a known insect infestation condition; and store electronically the measured capacitance of the reference test tree trunk in a storage medium of the processing circuitry (e.g. Dev, column 6: lines 19-27, it describes the fat 
Regarding claims 9, 15, and 19, combination of Dev and Haj-Yousef teaches wherein the processing circuitry, is further configured to: calculate a change between the measured capacitance of the test tree trunk and a capacitance, which is stored in a storage medium of the processing circuitry, of a healthy reference tree trunk (e.g. Dev, figure 4, column 9: lines 55-67, comparing capacitance gathered in test area of the trunk of tree 40 to baseline value of undamaged area of a reference trunk of tree 40, where area of tested tree trunk is different than the area of undamaged tree trunk); or calculate a change between the measured capacitance of the test tree trunk and a capacitance, which is stored in a storage medium of the processing circuitry, of a damaged reference tree trunk that is caused by insect infestation (e.g. Dev, column 6: lines 19-27, it describes the fat that the capacitance of the damaged region will be lower than the capacitance of an undamaged region of the tree. So, if a measure capacitance is similar to the capacitance of the damage region of the tree, then such the capacitance of the damage region of the tree may be stored and later be used to compare with measured capacitance to identify damage regions of other tree trunk). 
Regarding claims 10, 16, and 20, combination of Dev and Haj-Yousef teaches wherein the processing circuitry, is further configured to: identify the test tree trunk to be a healthy tree trunk when a change between the measured capacitance of the test tree .
Claims 2, 4, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dev et al. (US 10,765,109) in view of Haj-Yousef (US 6,192,622), and further in view of Sefton (US 2,007,879).
Regarding claim 2, combination of Dev and Haj-Yousef is silent with regard to wherein the capacitive sensor further includes two different configurations: two pairs of cylindrical electrode strips; or two cylindrical electrode rings.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Dev and Haj-Yousef by applying the teaching of Sefton to explicitly have wherein the capacitive sensor further includes two different configurations: two pairs of cylindrical electrode strips; or two cylindrical electrode rings, for the purpose of allowing electromagnetic signals to travel in vertically and/or attaching the electrodes more firmly to reduce spaces between the tree trunk and the electrodes. 
Regarding claims 4 and 13, combination of Dev, Haj-Yousef and Sefton wherein the two cylindrical electrode rings are further configured to: positively charge a first cylindrical electrode ring; and negatively charge a second cylindrical electrode ring (e.g. Sefton, figure 4, signal generator has a positive terminal and negative terminal. When connecting one right to positive terminal and another right to negative terminal, it forms an electric field which travel from one ring to another so that stronger electric field is travel through the tree trunk from one ring to another. If two plates are connect to a same positive or negative terminal, two electric fields will from corresponding plate so no electric field is traveled in center of the tree trunk; therefore, it is obvious and logical to also identify and kill pest in the center of the tree trunk to prevent further damages to the center of the tree trunk). 
Regarding claim 7, combination of Dev, Haj-Yousef and Sefton wherein the first cylindrical electrode ring and the second cylindrical electrode ring are configured to have the same height, the same radius, and a separation gap at the edges of the two . 
Allowable Subject Matter
Claims 3, 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haj-Yousef (US 2002/0008655) teaches detecting tree infestation of a tree trunk having two electrode plates wrap around the tree trunk (e.g. figures 1-2, paragraph [0155]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/H. Z./
Examiner, Art Unit 2858


/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858